[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties participated in a marriage ceremony on May 30, 1981. At the time of the ceremony the defendant was still legally married to Ella Carpenter, who he had married on September 14, 1964. Thus the parties' marriage is void under the laws of this state and the same is hereby annulled.
The court has considered all the statutory criteria contained in Conn. Gen. Stat. 46b-81 and 46b-82 and enters the following or orders:
1. The proceeds of the sale of the Frederick Street property and interest thereon, after payment for the costs outlined below, shall be divided between the parties, 75 per cent to the plaintiff 25 to the defendant.
2. As the parties have agreed, the plaintiff shall execute a waiver of her interest in the survivor annuity and all future interest she may have shall be extinguished so that the defendant may receive the maximum benefit allowable. The plaintiff's counsel shall draft a Qualified Domestic Relations Order for the Court's signature. Any cost associated with preparing the QUADRO shall be paid out of the Frederick Street escrow account.
3. Each party is awarded $2,000.00 dollars in counsel fees, payable from the Frederick Street escrow account.
4. No alimony is awarded either party.
Elaine Gordon, Judge